ON PETITION FOR REHEARING
PER CURIAM:
As the court indicated in its opinion in this case filed August 2, 1978, Section 204 of the Regulatory Reform Act of 1976 directed the Interstate Commerce Commission to conduct an expedited investigation into the lawfulness of certain rate structures and to order removal of all rates not shown by the railroads to be just, reasonable, and nondiscriminatory. The date of the legislation is February 5, 1976, and Section 204 provides that the investigation be concluded within one year of that date. The investigation culminating in the orders *139under review here met this timetable, but on August 2, 1978 we vacated the orders of the Commission and remanded the case to the Commission. Thus two and a half years after passage of this “expedited” legislation the Commission is back at Square One.
Petitioner in its motion suggests that at the least the Commission should be required to complete proceedings on remand within six months, whereas the Commission and the railroads suggest that the Commission should have an indefinite time to comply with the congressional mandate of expedition.
It is this court’s view that the congressional mandate of expedition should be respected to the extent possible, given the current delay. Not only should Commission action on remand be expedited, but judicial review thereof, if any, should be as well.